             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                      1:21-cv-00074-MR-WCM

IPC THE HOSPITALIST                        )
MANAGEMENT COMPANY, LLC,                   )
                                           )
      Plaintiff/Counter Defendant,         )
                                           )                 ORDER
v.                                         )
                                           )
KIMBERLY BERCHEN,                          )
                                           )
      Defendant/Third Party Plaintiff      )
                                           )
v.                                         )
                                           )
TEAM HEALTH, LLC d/b/a                     )
TEAMHEALTH,                                )
                                           )
      Third Party Defendant                )
_______________________________            )

      This matter is before the Court sua sponte.

      On March 17, 2021, Plaintiff IPC The Hospitalist Management

Company, LLC filed a Notice of Removal asserting that this Court had federal

subject matter jurisdiction pursuant to 28 U.S.C. §1331. Doc. 1.

      On May 17, 2021, the undersigned conducted an initial pretrial

conference with the parties, during which the issue of subject matter

jurisdiction was discussed. In that connection, Plaintiff was directed to file a

notice regarding the existence of subject matter jurisdiction pursuant to 28

U.S.C. §1331 and/or §1332.
      On May 24, 2021, Plaintiff filed a Memorandum Regarding Subject

Matter Jurisdiction. Doc. 10. From that filing, it appears that Plaintiff no

longer relies on 28 U.S.C. §1331 as a basis for this Court’s subject matter

jurisdiction and instead contends that subject matter jurisdiction exists

pursuant to 28 U.S.C. §1332.

      A court has “an independent obligation to determine whether subject-

matter jurisdiction exists, even in the absence of a challenge from any party.”

Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 163 L.Ed. 1097

(2006); see also Ashcroft v. Iqbal, 556 U.S. 662, 671, 129 S.Ct. 1937, 173 L.Ed.

868 (2009) (“Subject-matter jurisdiction cannot be forfeited or waived and

should be considered when fairly in doubt.”).

      In order to establish subject matter jurisdiction pursuant to 28 U.S.C.

§1332, the parties must be citizens of different states and the amount in

controversy must exceed $75,000.00, exclusive of interest and costs. Although

Plaintiff’s Memorandum addresses the citizenship of the parties, Plaintiff does

not provide any information regarding the amount in controversy.
      Accordingly, Plaintiff is DIRECTED to file, by June 1, 2021, a

memorandum, not to exceed three (3) pages in length, describing the basis for

its contention that the amount in controversy supports diversity jurisdiction.

      Defendant may file, by June 8, 2021, a response, also not to exceed three

(3) pages.

      It is so ordered.

                                  Signed: May 25, 2021
